DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on April 14, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 3-22 are currently pending and have been examined.  Claims 3-4, 7-9, 12-13, and 16-21 have been amended.  Claim 2 has been canceled.  Claim 22 is newly added.
The previous rejection of claims 2-21 on the ground of non-statutory obviousness-type double patenting has been withdrawn.
The previous rejection of claims 2-21 under 35 USC 112(b) has been withdrawn.
Examiner’s Note:  The Examiner telephoned Applicants’ Representative Andrew Pouzeshi on May 12, 2021, to propose an Examiner’s Amendment to address potential issues under 35 USC 112(b) and left a voice mail to this effect.  The Examiner again telephoned Applicants’ Representative on May 18, 2021, and left a voice mail with this same information and asked for a callback by May 25, 2021.  The Examiner has received no callback and so is issuing this Office Action.  The Examiner realizes that there are many ongoing pandemic-related issues and invites Applicants’ Representative to contact her at his earliest convenience to discuss and address the outstanding issues.  
Terminal Disclaimer

The terminal disclaimer filed on April 14, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,715,701 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Applicants’ amendments necessitated any new grounds of rejection.
The previous rejection of claims 2-21 on the ground of non-statutory obviousness-type double patenting has been withdrawn in view of the Terminal Disclaimer filed on April 14, 2021.
The previous rejection of claims 2-21 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Applicants’ arguments have been fully considered but these have either been addressed above or they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-11 and 22:  Claim 22 recites “processing, by the client device, the image to automatically identify and mark a plurality of portions of the image.”  It is unclear if this means to “automatically identify and automatically mark,” as recited in claims 12 and 17, or if this means to automatically identify and then mark (either automatically or manually).  For purposes of examination, the Examiner is interpreting this phrase as “to automatically identify and automatically mark.”  
Further, claim 22 recites “associating, by the client device, each tag of the plurality of tags to one of the plurality of items.”  It is unclear if this intended to be the same “one of the plurality of items” that was previously recited.  For purposes of examination, the Examiner is interpreting this portion of claim 22 as reciting “associating, by the client device, each tag of the plurality of tags to the corresponding one of the plurality of items.”
Claims 3-11 inherit the deficiencies of claim 22.
Claim 3:
Claims 12-21:  Claim 12 recites “corresponding to one item of the plurality of items and the tag associated with the one item”  It is unclear if “one item of the plurality of items” is intended to be the same as “one of the plurality of items.”  For purposes of examination, the Examiner is interpreting them as being the same.  
Claims 13-16 inherit the deficiencies of claim 12.
Claims 17-21 are rejected for similar reasons.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625